Case 19-04088-drd       Doc 22      Filed 05/05/20 Entered 05/05/20 11:29:04          Desc Main
                                    Document      Page 1 of 2



              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI


IN RE:                                          )
                                                )
ROBERT A. REED,                                 )   Case No.    19-42691
                                                )
                       Debtor.      )
___________________________________ )
TOBI M. BITNER,                     )               Adversary No. 19-4088
                                                )
                       Plaintiff,               )
                                                )
v.                                              )
                                                )
ROBERT A. REED,                                 )
                                                )
Defendant.


                                            ORDER

        It is hereby

     ORDERED that the guardian ad litem fees in the amount of $7,342.41 that Debtor was

ordered to pay in the Johnson County District Court, as well as additional district court approved

guardian ad litem fees pursuant to the order appointing Plaintiff as guardian ad litem, are

excepted from discharge pursuant to 11 U.S.C. ' 523(a)(5) and/or (a)(15).



SO ORDERED this 5th day of May, 2020.

                                             /s/ Dennis R. Dow
                                             THE HONORABLE DENNIS R. DOW
                                             UNITED STATES BANKRUPTCY JUDGE


Copies to:

Fredrich J. Cruse
Case 19-04088-drd   Doc 22   Filed 05/05/20 Entered 05/05/20 11:29:04   Desc Main
                             Document      Page 2 of 2



Scott W. Ross

Brian M. Holland
